DOWNEY, Judge.
Appellant’s brief states: “This is an interlocutory appeal from an Order denying Defendant’s Motion to Dismiss Plaintiff’s Complaint for damages resulting from an alleged breach of an oral agreement for professional services surrounding production, direction and acting of a certain motion picture.” Obviously the cause of action described is one formerly cognizable at law so that an interlocutory appeal is not appropriate to review an order denying appellant’s motion to dismiss the complaint. We must therefore dismiss the appeal for lack of jurisdiction.
In passing we note that if we had jurisdiction we would affirm the order appealed from because the record presented by the appellant is totally deficient. Appellant has presented no record and no appendix. We have neither the complaint in question nor the appellant’s motion to dismiss which was denied without comment by the trial court.1
APPEAL DISMISSED.
CROSS and LETTS, JJ., concur.

. We mention this solely because in dismissing the cause for lack of jurisdiction we have to rely solely on appellant’s designation of the nature of the cause of action pleaded.